 1
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                         No. CR-06-01430-TUC-RCC (MSD)
 8                 Plaintiff,                          ORDER
 9   v.
10   Frank L. Padilla,
11                 Defendant.
12
13
14         The Court having made a de novo review of the Report and Recommendation filed
15   by Magistrate Judge Maria S. Davila (Doc. 146),
16         IT IS ORDERED the Court adopts the recommendations of the Magistrate Judge
17   and DENIES the Motion for Hearing re: Garnishment (Doc. 143).
18         Dated this 6th day of August, 2019.
19
20
21
22
23
24
25
26
27
28
